Title: [Diary entry: 27 October 1788]
From: Washington, George
To: 

Monday 27th. Thermometer at 63 in the Morning 76 at Noon and 75 at Night—Clear, calm and very warm.  Rid to all the Plantations. In the Neck 8 plows were covering Rye among the Corn. All the other hands were digging Pots. before them, or Hoeing in Rye in the Step, after them. The hands from Muddy hole were at D. Run. At Dogue Run, 7 Plows and Harrows were putting in Wheat as yesterday. All the other hands, consisting of those from the Ferry, Frenchs & Muddy hole, were putting in Wht. in the Step between the Corn behind the Plows—and digging Potatoes before them. At Frenchs 5 plows and a harrow were putting in Rye, in the Middle part of field No. 6, between the newly, & first sown Wheat, at this Place. Getting up the Hogs for killing at the Ferry, quantity 25—feeding them with Potatoes. Made the following distribution of the Mares, Colts and Horses that do not work—viz.— At Dogue Run in the Upper Meadows. 22 Mares, besides Doctr. La Moyeurs. For breedg. work or Sale. In the Ferry Meadows, & fields adjoining, under the same Inclosure. 
yrs.
Jennies	2
Washingtons horse	1	age	5
Peters Ditto	1	2	5
Stallion Colts from Mn. Ho.	2	3 & 2
The sett—viz.—4 sorrels each 2 yrs. old; 2 Horses & two Mares little or no Wh.	4	each	2
A Sorrel horse colt—oldest of French’s—W.	1	4
A Sorrel mare frm. Frhs.	1	3
A Sorrel horse—blaze face light feet & legs from French’s	1	2
A Sorrel Mare Blaze face White feet—frm. M. Hole	1	2
A Sorrl. horse colt blaze face White feet. Frhs.	1	1
A Sorrl. colt small blaze face 2 hd. feet White—Ferry	1	spring
A Bay Mare—blaze face Dogue run	1	2
A Bay do. no white D.R.	1	2
A small bay horse Colt with a very small & dim Star—D.R.	1	1

A small bay Do. from D. Run. no white	1	1
A likely bla. horse from Ferry	1	2
A bla. horse Colt with a small snip—Frhs.	1	2
A bla. or brown Mare Colt Star & near hd. foot Wh.	1	1
A Black or brown Mare Colt from Davys Mare a star & 2 hind ft. Wh.	1	Spring
A Bla. horse Colt—no white—from French	1	Spring
Doctr. La Moyeurs—a sorr.	1	1
A Black or dark bro. with a blaze face fm. Neck	1	2
In all	27
